                                                                                USDC SDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC #:
                                                                                DATE FILED: 5/21/2021
 -------------------------------------------------------------- X
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :    14-CV-8065 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 16, 2020, Plaintiff filed motions in limine to exclude certain

evidence at trial (Dkt. 202);

        WHEREAS the Court held a Final Pretrial Conference on May 20, 2021; and

        WHEREAS the Court orally ruled on Plaintiff’s motions in limine at the FPTC;

        IT IS HEREBY ORDERED that, for the reasons stated at the FPTC:

             1. Plaintiff’s motion in limine to exclude evidence of Plaintiff’s wealth is DENIED.

             2. Plaintiff’s motion in limine to exclude evidence concerning Plaintiff’s gun

                 ownership and licensing is DENIED.

             3. Plaintiff’s motion in limine to exclude any reference to the prior trial in this case

                 is DENIED as moot, as Defendants have agreed to refrain from eliciting

                 testimony on or discussing the results of the prior trial. To the extent either party

                 seeks to impeach a witness with his or her testimony from the prior trial in this

                 case, the party must refer to the testimony from that trial as “testimony from a

                 prior proceeding.”




                                                   Page 1 of 2
     The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 202.



SO ORDERED.
                                                      _____________________  _ _______
                                                  _________________________________
Date: May 21, 2021                                      VALERIE CAPRONI
                                                                   CAPRON    NI
      New York, NY                                    United States District Judge




                                        Page 2 of 2
